Citation Nr: 1749414	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  15-04 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for squamous cell carcinoma (SCC) of the tongue with metastasis to the neck, to include as due to contaminated water at Camp Lejeune.

2.  Entitlement to service connection for a left shoulder disability, to include as secondary to the claimed SCC.

3.  Entitlement to service connection for a loss of sense of taste, to include as secondary to the claimed SCC.

4.  Entitlement to service connection for numbness of the left side of the face, neck, and chest, to include as secondary to the claimed SCC.

5.  Entitlement to service connection for posttraumatic stress disorder (PTSD), to include as secondary to the claimed SCC.

6.  Entitlement to service connection for residual scars related to cancer treatment secondary to SCC of the tongue, status post chemotherapy and radiation, to include metastasis residual SCC, left neck, status post resection, claimed as oral cancer.

7.  Entitlement to service connection for neurological deficits, to include as due to contaminated water at Camp Lejeune or as secondary to the claimed SCC and associated disabilities.

8.  Entitlement to service connection for a thyroid disorder, to include as due to contaminated water at Camp Lejeune or as secondary to the claimed SCC and associated disabilities.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran had active duty service from February 1970 to December 1972.

The issues of (1) entitlement to service connection for SCC of the tongue with metastasis to the neck; (2) service connection for a left shoulder disability; (3) service connection for a loss of sense of taste; (4) service connection for numbness of the left side of the face, neck, and chest; and (5) service connection for PTSD come before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  These matters originally came to the Board on appeal from a September 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  These issues were previously before the Board in March 2016, when the Board denied the appeal as to these issues.  The appellant appealed the denial of these issues to the Court.  In March 2017, the Court issued a memorandum decision that vacated the March 2016 Board decision with respect to these issues and remanded these issues for readjudication consistent with the instructions outlined in the memorandum decision.  The appeal has now returned to the Board for further appellate review.

The Veteran requested a Board videoconference hearing in his February 2015 substantive appeal, but cancelled the request, and it is therefore considered withdrawn.  Additional evidence, including a February 2015 VA addendum opinion, VA treatment records, medical articles, and a July 2015 private medical opinion, was submitted into the record after the certification and transfer of the file to the Board in February 2015.  However, the Veteran's attorney specifically "waive[d] RO review of new evidence," including the July 2015 private medical opinion, in a November 2015 statement.  See 38 C.F.R. § 20.1304.

The issues of entitlement to service connection for residual scars related to cancer treatment, for neurological deficits, and for a thyroid disorder come to the Board on appeal from a November 2016 RO rating decision.  These issues were certified to the Board by the Louisville RO in February 2017, during the pendency of the above-discussed appeal to the Court on the other issues.  The Board notes that the Veteran's December 2016 notice of disagreement addressing the additional three issues explains that he "continues to seek service connection for his disabilities he believes are related to contaminated water at Camp Lejeune and/or secondary to treatment for other conditions for which service connection has been claimed."  The Board has recharacterized the issues on the title page of this decision to more clearly reflect the Veteran's contention that the neurological and thyroid issues may be secondary to other disabilities for which he seeks to establish service connection in this appeal.

The Board notes that the prior March 2016 Board decision also remanded an issue of entitlement to service connection for anemia to the Agency of Original Jurisdiction (AOJ).  The processing of that remand remains in progress, and that issue has not yet been recertified to the Board for further appellate review as of this time.

The Board also observes that the Veteran is currently pursuing another separate appeal of several additional service connection claims addressed in a September 2017 statement of the case.  The Veteran has very recently perfected an appeal on these issues.  The AOJ has not certified the issues addressed in the September 2017 statement of the case to the Board as of this time.  The Board shall not interfere in or complicate the AOJ's proceedings on those matters, nor shall the Board confuse or surprise the Veteran by taking jurisdiction at this time over the issues addressed in the September 2017 statement of the case.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In accordance with the terms of the March 2017 Court memorandum decision (Court Decision) in this case, the Board must remand this matter for a new, more adequate VA medical opinion on the issue of entitlement to service connection for squamous cell carcinoma of the base of the tongue.  Final appellate review of the remainder of the issues currently before the Board on appeal must be deferred as each is inextricably intertwined with the squamous cell carcinoma service-connected claim that must be remanded at this time.

The March 2017 Court Decision in this case directs:

On remand, the Board will obtain a new medical opinion that considers whether [the Veteran]'s cancer is related to his conceded exposure to contaminated water at Camp Lejeune.  The physician who provides the opinion will consider the specific facts of [the Veteran]'s case, including his history of tobacco and alcohol use, and determine whether, in light of the medical literature, it is at least as likely as not that his cancer is related to the contaminated water at Camp Lejeune.  The physician will support his or her conclusions with adequate rationale, not implication.

The Court Decision explained areas of concern with regard to the prior medical opinions from a VA physician in this case.  With regard to the examiner's August 2013 opinion, the Court Decision cites that the examiner "did not explain her statement that his exposure to contaminated water at Camp Lejeune did 'not rise to the level of concern.'"  The Court Decision notes that the VA examiner "did not explain why [the Veteran]'s 317-day exposure to contaminated water at Camp Lejeune was not significant nor did she relate [the Veteran]'s specific history of tobacco and alcohol use to the development of cancer."

The Court Decision also cites that "although [the VA examiner] cited alcohol and tobacco use as risk factors and appeared to imply that his alcohol and tobacco use led to his cancer, she did not actually discuss this relationship in any meaningful way with respect to the specifics of his case."  The Court Decision finds that "[i]nstead, [the examiner] simply summarized medical literature regarding risk factors for oral and lip cancers, concluded that [the] cancer was not related to the contaminated water, and then noted 'other possible veteran risk factors,' which included 'Smoking: quit around 1997,' and 'Alcohol use: one beer a day in 2009.'"  The Court Decision finds that the VA examiner "did not consider whether, for example, [the Veteran]'s reported one alcoholic drink a day was sufficient to rise to the level of a risk factor in light of the general medical evidence that 'there appears to be a dose-response relationship' between alcohol use and the development of head and neck cancers."  The Court Decision further finds that "the medical literature [the examiner] cited stated that 'cessation of smoking was associated with a significant decrease in [the] relative risk' of developing cancer of the head and neck, ... but [the examiner] failed to address [the Veteran]'s relative risk despite noting that he quit smoking in 1997."  The Court Decision's discussion describes that "[t]o the extent that [the examiner] found that [the Veteran]'s tobacco and alcohol use was the likely cause of his cancer, the resulting report that merely implies such a conclusion is not sufficient."

With regard to the January 2015 opinion from the same VA examiner, the Court Decision explains that the newer opinion "did not cure and, in fact, compounded the errors from her August 2013 opinion."  The Court Decision finds that the examiner "expressly stated that [the Veteran]'s cancer was caused by his tobacco and alcohol use, [but] she again failed to account for the medical literature that she herself cited regarding the dose-dependent relationship between alcohol use and the development of cancer and regarding the decreased risk of developing cancer after quitting smoking."  The Court Decision finds that the VA examiner "appears to have determined, solely because [the Veteran] had used tobacco in the past and was at least an occasional drinker, that substance use led to his cancer.  That opinion is unsupported by any analysis of the actual facts of [the Veteran]'s tobacco and alcohol."

The Court Decision concludes that the Board's reliance upon the opinion with these described defects was "clearly erroneous," and directs (as quoted above) that the Board must obtain a new medical opinion.

The Court Decision expressly stated that each of the other issues before the Court were deemed inextricably intertwined with the squamous cell carcinoma service connection claim being remanded for additional development.  The additional three issues now before the Board appear to be likewise inextricably intertwined with the squamous cell carcinoma issue, as the Board notes that the Veteran's December 2016 notice of disagreement addressing the additional three issues explains that he "continues to seek service connection for his disabilities he believes are related to contaminated water at Camp Lejeune and/or secondary to treatment for other conditions for which service connection has been claimed."  As the newer set of three service connection claims on appeal includes theories of entitlement dependent upon the other service connection claims being remanded/deferred at this time, the additional three issues are inextricably intertwined and final appellate review of these matters must be deferred at this time.  Final appellate review of these issues must be deferred until the appropriate actions concerning the intertwined service connection issues are completed and the matters are either resolved or prepared for appellate review.  See Harris v. Derwinski, 1 Vet. App. 180. 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should secure for the record copies of complete updated clinical records (any not already of record) of all VA and non-VA treatment the Veteran has received for his disabilities on appeal.

2.  After the record is determined to be complete, the AOJ should arrange for the Veteran's entire record, to specifically include this remand, to be forwarded to the  author of the August 2013 and January 2015 VA medical opinions for review and a new medical opinion to address the concerns raised by the Court's memorandum decision in this case, more fully explaining or revising conclusions as appropriate regarding whether the Veteran's squamous cell carcinoma of the tongue is etiologically linked to his in-service exposure to contaminated water at Camp Lejeune.  If the author of the prior VA medical opinions is unavailable (or unable) to provide the new opinion sought, the record should be forwarded to another appropriate expert for the opinion sought.  The clinician should provide opinions that respond to the following:

 (a) Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's squamous cell carcinoma of the tongue was caused by the Veteran's in-service exposure to contaminated water at Camp Lejeune?

(b) If the clinician concludes that the Veteran's in-service exposure to contaminated water at Camp Lejeune is unlikely to have caused the Veteran's squamous cell carcinoma of the tongue, please discuss whether it is possible to identify an etiology or etiologies that are deemed more likely to have caused the Veteran's squamous cell carcinoma of the tongue.

(c) If the clinician concludes that the Veteran's history of tobacco use and/or his history of alcohol use are more likely than in-service exposure to contaminated water to have caused the Veteran's squamous cell carcinoma of the tongue, please specifically consider and respond to the concern raised by the March 2017 Court memorandum decision that such a conclusion requires a thorough discussion of the analysis comparing the "relative risk" from each considered factor (including alcohol use, tobacco use, and in-service exposure to contaminated water).  To comply with the terms of the Court's March 2017 memorandum decision, the clinician must not present a conclusion that "merely implies" that one potential risk factor was comparatively more likely to have caused the squamous cell carcinoma than another, and the opinion must not "fail to account for the medical literature that [was previously] cited [in the prior VA medical opinions] regarding the dose-dependent relationship between alcohol use and the development of cancer and regarding the decreased risk of developing cancer after quitting smoking."

To comply with the Court's directives, please discuss "whether, for example, [the Veteran]'s reported one alcoholic drink a day was sufficient to rise to the level of a risk factor in light of the general medical evidence that 'there appears to be a dose-response relationship' between alcohol use and the development of head and neck cancers." 

To comply with the Court's directives, please also discuss the Court's concern that "the medical literature ... state[s] that 'cessation of smoking was associated with a significant decrease in [the] relative risk' of developing cancer of the head and neck," and explain consideration of the Veteran's "relative risk" in light of the fact that the Veteran "quit smoking in 1997."

(d) If the clinician concludes that the Veteran's exposure to contaminated water at Camp Lejeune was not significant to the eventual development of squamous cell carcinoma of the tongue, please specifically consider and respond to the concern raised by the March 2017 Court memorandum decision that such a conclusion requires an explanation of "why [the Veteran]'s 317-day exposure to contaminated water at Camp Lejeune was not significant."  Such an explanation is necessary to comply with the terms of the Court's March 2017 memorandum decision.

The clinician must explain the rationale for all opinions in detail (regarding causation and regarding aggravation), citing to supporting clinical data and/or medical literature, as appropriate.

3.  When the development requested above is completed, the AOJ should review the record and consider all the available evidence, arrange for any further development deemed necessary, and readjudicate the issues on appeal.  If any claim on appeal remains denied, the appellant and his representative should be furnished an appropriate supplemental statement of the case (SSOC) and afforded an opportunity to respond.  This case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

